EXHIBIT 10.65 

AMENDED AND RESTATED PROMISSORY NOTE

$41,400,000.00

December 29, 2006

FOR VALUE RECEIVED, the undersigned, CONTINENTAL TOWERS ASSOCIATES III, LLC, a
Delaware limited liability company ("Borrower"), whose address is c/o Prime
Group Realty Trust, 77 West Wacker Drive, Suite 3900, Chicago, Illinois 60601,
promises to pay to the order of WELLS FARGO BANK, N.A., as trustee for the
registered holders of COBALT CMBS COMMERCIAL MORTGAGE TRUST 2006-C1, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-C1 ("Lender"), at the office of
Lender at c/o CWCapital LLC, One Charles River Place, 63 Kendrick Street,
Needham, Massachusetts 02494, or at such other place as Lender may designate to
Borrower in writing from time to time, the principal sum of FORTY-ONE MILLION
FOUR HUNDRED THOUSAND NO/100 DOLLARS ($41,400,000.00) together with interest on
so much thereof as is from time to time outstanding and unpaid, from the date of
the advance of the principal evidenced hereby, at the rate of Five and Eight
Hundred Sixty-Four Thousandths percent (5.864%) per annum (the "Note Rate"), in
lawful money of the United States of America, which shall at the time of payment
be legal tender in payment of all debts and dues, public and private.

ARTICLE I

 

TERMS AND CONDITIONS

1.01       Computation of Interest. Interest shall be computed hereunder based
on a 360-day year and paid for on the actual number of days elapsed for any
whole or partial month in which interest is being calculated. Interest shall
accrue from the date on which funds are advanced (regardless of the time of day)
through and including the day on which funds are credited pursuant to
Section 1.02 hereof.

1.02       Payment of Principal and Interest. Payments in federal funds
immediately available in the place designated for payment received by Lender
prior to 3:00 p.m. local time on a day on which Lender is open for business at
said place of payment shall be credited prior to close of business, while other
payments may, at the option of Lender, not be credited until immediately
available to Lender in federal funds at the place designated for payment prior
to 3:00 p.m. local time at said place of payment on a Business Day. Interest
only payments computed at the Note Rate and due in arrears, shall be due and
payable beginning on the first day of the second full calendar month following
the date of this Note (or on the first day of the first full calendar month
following the date hereof, in the event the advance of the principal amount
evidenced by this Note is the first day of a calendar month)(the "First Payment
Date"), and continuing on the first day of each and every month thereafter
through and including December 1, 2016 (the "Maturity Date"), at which time the
entire outstanding principal balance hereof, together with all accrued but
unpaid interest thereon, shall be due and payable in full.

 

AMENDED AND RESTATED PROMISSORY NOTE - Page 1

43412-20/Continental Towers



The date each month on which payment of interest is due hereunder may be
referred to as the "Payment Date." Lender shall have the right, to be exercised
not more than once during the term of the Loan, by not less than 30 days'
written notice to Borrower, to change the Payment Date for each month thereafter
to a date other than the first day of each month. The amount of interest due on
each Payment Date as so rescheduled shall be the same as the amount of interest
that shall have been due on each Payment Date as originally scheduled, except
that for the month in which the first rescheduled Payment Date occurs, the
payment due also shall include interest for the period from and including the
first day of such month to the first rescheduled Payment Date. If the Payment
Date is changed in accordance with the foregoing, then the Maturity Date shall
be extended to the day in the month in which the Maturity Date originally was
scheduled which corresponds with the Payment Date.

1.03       Application of Payments. So long as no Event of Default (as
hereinafter defined) has occurred and is continuing hereunder or under any other
Loan Document, each such monthly installment shall be applied first, to any
amounts hereafter advanced by Lender hereunder or under any other Loan Document,
second, to any late fees and other amounts payable to Lender, third, to the
payment of accrued interest and last to reduction of principal.

1.04       Payment of Short Interest. If the advance of the principal amount
evidenced by this Note is made on a date other than the first day of a calendar
month, then Borrower shall pay to Lender contemporaneously with the execution
hereof interest at the Note Rate for a period from the date hereof through and
including the last day of this calendar month.

 

1.05

Prepayment; Defeasance.

(a)          This Note may not be prepaid, in whole or in part (except as
otherwise specifically provided herein or in the other Loan Documents), at any
time. In the event that Borrower wishes to have the Security Property (as
hereinafter defined) released from the lien of the Security Instrument (as
hereinafter defined), Borrower's sole option shall be a Defeasance (as
hereinafter defined) upon satisfaction of the terms and conditions set forth in
Subsection 1.05(c) hereof. Notwithstanding anything contained herein to the
contrary, this Note may be prepaid in whole but not in part, without premium or
penalty on or after the date which is within three (3) months prior to the
Maturity Date provided (i) written notice of such prepayment is received by
Lender not more than ninety (90) days and not less than thirty (30) days prior
to the anticipated date of such prepayment (and Lender does not receive a
written rescission of such notice from Borrower), (ii) such prepayment is
accompanied by all interest accrued hereunder through and including the date of
such prepayment and all other sums due hereunder or under the other Loan
Documents, provided however that if such prepayment occurs on any day other than
a scheduled Payment Date, then such prepayment shall be accompanied by all
interest that would have accrued hereunder until the next scheduled Payment Date
(or until the Maturity Date, if there is no scheduled Payment Date remaining) as
if such prepayment had not occurred, and (iii) the Other Loan (as defined in the
Borrower Security Instrument) is simultaneously paid in full. If, upon any such
permitted prepayment occurring within the three (3) months prior to the Maturity
Date, the aforesaid prior written notice has not been timely received by Lender,
there shall be due a prepayment fee in an amount equal to the lesser of
(i) thirty (30) days' interest computed at the Note Rate on the outstanding
principal balance of this Note so prepaid and (ii) interest computed at the Note
Rate on the outstanding principal balance of this Note so prepaid that

 

AMENDED AND RESTATED PROMISSORY NOTE - Page 2

43412-20/Continental Towers



would have been payable for the period from, and including, the date of
prepayment through the Maturity Date of this Note as though such prepayment had
not occurred.

(b)          Except as described above, partial or entire prepayments of this
Note shall not be permitted, except for partial and entire prepayments resulting
from Lender's election to apply insurance or condemnation proceeds to reduce the
outstanding principal balance of this Note as provided in the Borrower Security
Instrument or as a result of Lender's acceleration of the Debt (as defined in
the Borrower Security Instrument) pursuant to Section 15 or 16 of the Borrower
Security Instrument, in which event no prepayment fee or premium shall be due,
provided that with respect to any such entire prepayment of this Note, the
entirety of the Other Loan shall be simultaneously paid in full. No notice of
prepayment shall be required under the circumstances specified in the preceding
sentence. No principal amount repaid may be reborrowed. Any such partial
prepayments of principal shall be applied to the unpaid principal balance
evidenced hereby. Except as otherwise expressly provided in this Section 1.05,
the prepayment fees provided in the immediate following paragraph shall be due,
to the extent permitted by applicable law, under any and all circumstances where
all or any portion of this Note is paid prior to the Maturity Date, whether such
prepayment is voluntary or involuntary, including, without limitation, if such
prepayment results from Lender's exercise of its rights upon Borrower's default
and acceleration of the Maturity Date of this Note (irrespective of whether
foreclosure proceedings have been commenced), and shall be in addition to any
other sums due hereunder or under any of the other Loan Documents. No tender of
a prepayment of this Note with respect to which a prepayment fee is due shall be
effective unless such prepayment is accompanied by the applicable prepayment
fee.

If, prior to the third anniversary of the First Payment Date (the "Lockout
Expiration Date"), the indebtedness evidenced by this Note shall have been
declared due and payable by Lender pursuant to Article II hereof or the
provisions of any other Loan Document due to an Event of Default, then, in
addition to the indebtedness evidenced by this Note being immediately due and
payable, there shall also then be immediately due and payable a sum equal to the
interest which would have accrued on the principal balance of this Note at the
Note Rate from the date of such acceleration to the Lock-out Expiration Date,
together with a prepayment fee in an amount equal to the Yield Maintenance
Premium (as hereinafter defined) based on the entire indebtedness outstanding on
the date of such acceleration. If such acceleration is on or following the
Lockout Expiration Date, the Yield Maintenance Premium shall also then be
immediately due and payable as though Borrower were prepaying the entire
indebtedness on the date of such acceleration. In addition to the amounts
described in the two preceding sentences, in the event any such acceleration or
tender of payment of such indebtedness occurs or is made on or prior to the
Lockout Expiration Date, there shall also then be immediately due and payable an
additional prepayment fee equal to one percent (1%) of the principal balance of
this Note. The term "Yield Maintenance Premium" shall mean an amount equal to
the greater of (A) one percent (1.0%) of the principal amount being prepaid, and
(B) the present value of a series of payments each equal to the Payment
Differential (as hereinafter defined) and payable on each Payment Date over the
remaining original term of this Note and on the Maturity Date, discounted at the
Reinvestment Yield (as hereinafter defined) for the number of months remaining
as of the date of such prepayment to each such Payment Date and the Maturity
Date. The term "Payment Differential" shall mean an amount equal to (i) the Note
Rate less the Reinvestment Yield, divided by (ii) twelve (12) and multiplied by
(iii) the principal sum outstanding under this Note

 

AMENDED AND RESTATED PROMISSORY NOTE - Page 3

43412-20/Continental Towers



after application of the constant monthly payment due under this Note on the
date of such prepayment, provided that the Payment Differential shall in no
event be less than zero. The term "Reinvestment Yield" shall mean an amount
equal to the lesser of (i) the yield on the U.S. Treasury issue (primary issue)
with a maturity date closest to the Maturity Date, or (ii) the yield on the U.S.
Treasury issue (primary issue) with a term equal to the remaining average life
of the indebtedness evidenced by this Note, with each such yield being based on
the bid price for such issue as published in The Wall Street Journal on the date
that is fourteen (14) days prior to the date of such prepayment set forth in the
notice of prepayment (or, if such bid price is not published on that date, the
next preceding date on which such bid price is so published) and converted to a
monthly compounded nominal yield. In the event that any prepayment fee is due
hereunder, Lender shall deliver to Borrower a statement setting forth the amount
and determination of the prepayment fee, and, provided that Lender shall have in
good faith applied the formula described above, Borrower shall not have the
right to challenge the calculation or the method of calculation set forth in any
such statement in the absence of manifest error, which calculation may be made
by Lender on any day during the fifteen (15) day period preceding the date of
such prepayment. Lender shall not be obligated or required to have actually
reinvested the prepaid principal balance at the Reinvestment Yield or otherwise
as a condition to receiving the prepayment fee.

Borrower waives any right to prepay this Note except under the terms and
conditions as expressly set forth in this Note and agrees that if this Note is
prepaid, whether voluntarily or involuntarily, Borrower will pay the prepayment
charges set forth above and all costs and losses incurred by Lender as a result
of such prepayment. Borrower hereby acknowledges that the inclusion of this
waiver of prepayment rights and agreement to pay the prepayment charge for the
right to prepay this Note was separately negotiated with Lender, that the
economic value of the various elements of this waiver and agreement was
discussed, that the consideration given by Borrower for the loan was adjusted to
reflect the specific waiver and agreement negotiated between Borrower and Lender
and contained herein.

(c)          (i)          At any time after the earlier of (x) the Lockout
Expiration Date, and (y) the date which is two (2) years after the "startup
day," within the meaning of Section 860G(a)(9) of the Internal Revenue Code of
1986, as amended from time to time or any successor statue (the "Code"), of the
"real estate mortgage investment conduit," within the meaning of Section 860D of
the Code that holds the last portion of the Loan to be securitized, provided no
Event of Default has occurred and is continuing hereunder or under any of the
other Loan Documents, Lender shall cause the release of the Security Property
from the lien of the Security Instrument and the other Loan Documents (a
"Defeasance") upon the satisfaction of the following conditions:

(A)         Borrower shall give not more than ninety (90) days or less than
thirty (30) days prior written notice to Lender specifying the date Borrower
intends for the Defeasance to be consummated (the "Release Date"), which date
shall be a Payment Date.

(B)         All accrued and unpaid interest and all other sums due under this
Note and under the other Loan Documents up to and including the Release Date
shall be paid in full on or prior to the Release Date.

 

AMENDED AND RESTATED PROMISSORY NOTE - Page 4

43412-20/Continental Towers



(C)         Borrower shall deliver to Lender on or prior to the Release Date:

(i)           a sum of money in immediately available funds (the "Defeasance
Deposit") equal to the outstanding principal balance of this Note plus an
amount, if any, which together with the outstanding principal balance of this
Note, shall be sufficient to enable Lender to purchase, through means and
sources customarily employed and available to Lender, for the account of
Borrower, direct, non-callable obligations of the United States of America that
provide for payments prior, but as close as possible, to all successive monthly
Payment Dates occurring after the Release Date and to the Maturity Date, with
each such payment being equal to or greater than the amount of the corresponding
installment of principal and/or interest required to be paid under this Note
(including, but not limited to, all amounts due on the Maturity Date) for the
balance of the term hereof (the "Defeasance Collateral"), each of which shall be
duly endorsed by the holder thereof as directed by Lender or accompanied by a
written instrument of transfer in form and substance satisfactory to Lender in
its sole discretion (including, without limitation, such instruments as may be
required by the depository institution holding such securities or the issuer
thereof, as the case may be, to effectuate book-entry transfers and pledges
through the book-entry facilities of such institution) in order to perfect upon
the delivery of the Defeasance Security Agreement (as hereinafter defined) the
first priority security interest in the Defeasance Collateral in favor of Lender
in conformity with all applicable state and federal laws governing granting of
such security interests.

(ii)          A pledge and security agreement, in form and substance
satisfactory to Lender in its sole discretion, creating a first priority
security interest in favor of Lender in the Defeasance Collateral (the
"Defeasance Security Agreement"), which shall provide, among other things, that
any excess received by Lender from the Defeasance Collateral over the amounts
payable by Borrower hereunder shall be refunded to Borrower promptly after each
monthly Payment Date.

(iii)        A certificate of Borrower certifying that all of the requirements
set forth in this Section 1.05(c)(i) have been satisfied.

(iv)         An opinion of counsel for Borrower in form and substance and
delivered by counsel satisfactory to Lender in its reasonable discretion
stating, among other things, that (x) Lender has a perfected first priority
security interest in the Defeasance Collateral and that the Defeasance Security
Agreement is enforceable against Borrower in accordance with its terms, and
(y) that any REMIC Trust formed pursuant to a securitization will not fail to
maintain its status as a "real estate mortgage investment conduit" within the
meaning of Section 860D of the Code as a result of such defeasance.

(v)          Borrower shall deliver evidence in writing from the applicable
rating agencies to the effect that the collateral substitution will not result
in a downgrading, withdrawal or qualification of the respective ratings in
effect immediately prior to such defeasance event for any securities issued in
connection with the securitization which are then outstanding.

 

AMENDED AND RESTATED PROMISSORY NOTE - Page 5

43412-20/Continental Towers



(vi)         A certificate from a firm of independent public accountants
acceptable to Lender certifying that the Defeasance Collateral is sufficient to
satisfy the provisions of paragraph (1) above.

(vii)       Such other certificates, documents or instruments as Lender may
reasonably require.

(viii)      Payment of all reasonable out-of-pocket fees, costs, expenses and
charges incurred by Lender in connection with the Defeasance of the Security
Property and the purchase of the Defeasance Collateral, including, without
limitation, reasonable legal fees and all reasonable out-of-pocket costs and
expenses incurred by Lender or its agents in connection with release of the
Security Property, review of the proposed Defeasance Collateral and preparation
of the Defeasance Security Agreement and related documentation, any revenue,
documentary, stamp, intangible or other taxes, charges or fees due in connection
with transfer of the Note, assumption of the Note, or substitution of collateral
for the Security Property. Without limiting Borrower's obligations with respect
thereto, Lender shall be entitled to deduct all such fees, costs, expenses and
charges from the Defeasance Deposit to the extent of any excess of the
Defeasance Deposit.

(D)         In connection with the Defeasance Deposit, Borrower hereby
authorizes and directs Lender using the means and sources customarily employed
and available to Lender to use the Defeasance Deposit to purchase for the
account of Borrower the Defeasance Collateral. Furthermore, the Defeasance
Collateral shall be arranged such that payments received from such Defeasance
Collateral shall be paid directly to Lender to be applied on account of the
indebtedness of this Note. Any part of the Defeasance Deposit in excess of the
amount necessary to purchase the Defeasance Collateral and to pay the other and
related costs Borrower is obligated to pay under this Section 1.05 shall be
refunded to Borrower.

(ii)          Upon compliance with the requirements of Section 1.05(c)(i), the
Security Property shall be released from the lien of the Security Instrument and
the other Loan Documents, and the Defeasance Collateral shall constitute
collateral which shall secure this Note, the Other Note (as defined in the
Borrower Security Instrument), and all other obligations under the Loan
Documents. Lender will, at Borrower's expense, execute and deliver any
agreements reasonably requested by Borrower to release the lien of the Security
Instrument from the Security Property.

(iii)        Upon the release of the Security Property in accordance with this
Subsection 1.05(c), Borrower shall assign all its obligations and rights under
this Note, together with the pledged Defeasance Collateral, to a newly created
entity which complies with the terms of Section 12 of the Security Instrument
designated by Borrower and approved by Lender in its sole discretion. Such
successor entity shall execute an assumption agreement in form and substance
satisfactory to Lender in its sole discretion pursuant to which it shall assume
Borrower's obligations under this Note and the Defeasance Security Agreement. As
conditions to such assignment and assumption, Borrower shall (x) deliver to
Lender an opinion of counsel in form and substance and delivered by counsel
satisfactory to Lender in its sole discretion stating, among other things, that
such assumption agreement is enforceable against Borrower and such successor
entity in accordance with its terms and that this Note and the Defeasance
Security

 

AMENDED AND RESTATED PROMISSORY NOTE - Page 6

43412-20/Continental Towers



Agreement as so assumed, are enforceable against such successor entity in
accordance with their respective terms, and (y) pay all reasonable out-of-pocket
costs and expenses (including, but not limited to, reasonable legal fees)
incurred by Lender or its agents in connection with such assignment and
assumption (including, without limitation, the review of the proposed transferee
and the preparation of the assumption agreement and related documentation). Upon
such assumption, Borrower shall be relieved of its obligations hereunder, under
the other Loan Documents other than the Environmental and Hazardous Substances
Indemnification Agreement (as hereinafter defined) and under the Defeasance
Security Agreement.

(iv)         Borrower shall pay to Lender upon demand all reasonable
out-of-pocket costs and expenses incurred by Lender in connection with any
proposed Defeasance (including without limitation the fees and expenses of
attorneys, accountants and rating agencies), whether or not such Defeasance
actually occurs. At Lender's option, payment of such costs and expenses shall be
a condition to any Defeasance.

(E)          Contemporaneous Defeasance election being undertaken and completed
relative to the Other Loan and pursuant to the terms of the Other Note (as
defined in the Borrower Security Instrument).

1.06       Security. The indebtedness evidenced by this Note and the obligations
created hereby are secured by, among other things, those two (2) certain Amended
and Restated Mortgage, Security Agreement and Fixture Financing Statements
(collectively, the "Security Instrument") more particularly described as
follows: (i) that certain Amended and Restated Mortgage, Security Agreement and
Fixture Financing Statement from Borrower for the benefit of Lender, dated as of
the date hereof, concerning property located in Rolling Meadows, Cook County,
Illinois ("Borrower Security Instrument"); and (ii) that certain Amended and
Restated Mortgage, Security Agreement and Fixture Financing Statement from
Continental Towers, L.L.C., a Delaware limited liability company ("Other
Borrower"), for the benefit of Lender, dated as of the date hereof, concerning
property located in Rolling Meadows, Cook County, Illinois. The Security
Instrument together with this Note, the Other Note, and all other documents to
or of which Lender is a party or beneficiary now or hereafter evidencing,
securing, guarantying, modifying or otherwise relating to the indebtedness
evidenced hereby, are herein referred to collectively as the "Loan Documents".
All property, rights and interests encumbered by the Security Instrument may be
referred to herein as the "Security Property." All Security Property, together
with any other security that may be pledged or otherwise granted to Lender under
the Loan Documents may be referred to as the "Collateral." All of the terms and
provisions of the Loan Documents are incorporated herein by reference.

ARTICLE II

 

DEFAULT

2.01       Event of Default. It is hereby expressly agreed that should any
default occur in the payment of principal or interest as and when due, which is
not cured within five (5) days thereafter (provided, however, any payment due
hereunder on the Maturity Date shall expressly not be subject to such five (5)
day grace period), or should any other Event of Default (as defined in the
Security Instrument) or any default not cured within any applicable grace or
notice period

 

AMENDED AND RESTATED PROMISSORY NOTE - Page 7

43412-20/Continental Towers



occur under any other Loan Document, then an event of default (an "Event of
Default") shall exist hereunder, and in such event the indebtedness evidenced
hereby, including all sums advanced or accrued hereunder or under any other Loan
Document, and all unpaid interest accrued thereon, shall, at the option of
Lender and without notice to Borrower, at once become due and payable and may be
collected forthwith, whether or not there has been a prior demand for payment
and regardless of the stipulated date of maturity.

2.02       Late Charges and Default Interest Rate. In the event that any
scheduled payment other than any payment due on the Maturity Date (whether of
principal, interest, principal and interest, reserves or otherwise) is not
received by Lender on the date when due, or within five (5) days thereafter, or
any other payment is not received within five (5) days following written notice
that the same is due, then in addition to any default interest payments due
hereunder, Borrower shall also pay to Lender a late charge in an amount equal to
the lesser of (a) five percent (5.0%) of the amount of such overdue payment or
(b) the maximum late charge that can be collected from Borrower under applicable
law. So long as any Event of Default has occurred and is continuing, regardless
of whether or not there has been an acceleration of the indebtedness evidenced
hereby, and at all times after maturity of the indebtedness evidenced hereby
(whether by acceleration or otherwise), interest shall accrue on the outstanding
principal balance of this Note from the date of default at a rate per annum
equal to the lesser of (x) five percent (5.0%) in excess of the Note Rate, or
(y) the maximum rate of interest, if any, which may be charged or collected from
Borrower under applicable law (the "Default Interest Rate"), and such default
interest shall be immediately due and payable. Borrower acknowledges that it
would be extremely difficult or impracticable to determine Lender's actual
damages resulting from any late payment or default, and such late charges and
default interest are reasonable estimates of those damages and do not constitute
a penalty.

2.03       Cumulative Remedies. The remedies of Lender in this Note or in the
Loan Documents, or at law or in equity, shall be cumulative and concurrent, and
may be pursued singly, successively or together in Lender's discretion. In the
event this Note, or any part hereof, is collected by or through an
attorney-at-law, Borrower agrees to pay all reasonable out-of-pocket costs of
collection including, but not limited to, reasonable attorneys' fees.

2.04       Exculpation. Notwithstanding anything in the Loan Documents to the
contrary, but subject to the qualifications hereinbelow set forth:

(a)          Borrower shall be liable upon the indebtedness evidenced hereby and
for the other obligations arising under the Loan Documents to the full extent
(but only to the extent) of the Collateral, including the rents, issues, income
and profits from the Security Property collected after an Event of Default. If
an Event of Default occurs, any judicial or other proceedings brought by Lender
against Borrower shall be limited to the preservation, enforcement, including,
without limitation, the appointment of a receiver, and foreclosure, or any
thereof, of the liens, security titles, estates, assignments, rights and
security interests now or at any time hereafter securing the payment of this
Note and/or the other obligations of Borrower under the Loan Documents, and no
attachment, execution or other writ of process shall be sought, issued or levied
upon any assets, properties or funds of Borrower other than the Collateral. In
the event of a foreclosure of such liens, security titles, estates, assignments,
rights or security interests securing the payment of this Note and/or the other
obligations of Borrower

 

AMENDED AND RESTATED PROMISSORY NOTE - Page 8

43412-20/Continental Towers



under the Loan Documents, no judgment for any deficiency upon the indebtedness
evidenced hereby shall be sought or obtained by Lender against Borrower. This
Subsection 2.04(a) is in all respects subject to the following provisions of
this Section 2.04, and in the event of any conflict between this
Subsection 2.04(a) and any other provision of this Section 2.04, the other
provision of this Section 2.04 shall control.

(b)          Notwithstanding anything to the contrary in Subsection 2.04(a),
Borrower shall be fully and personally liable for payment and performance of all
obligations set forth in the Loan Documents, including the payment of all
principal, interest, and other amounts under this Note, in the event of (i) any
assignment, encumbrance, transfer or conveyance of the Security Property or any
interest therein in violation of Section 10 of the Borrower Security Instrument,
(ii) an Event of Default under Subsections (a), (b), (c), (d), (e), (g), (h),
(j), (l), (n), (p), (s), (t), (u), (v), (w), or (x) of Section 12 of the
Borrower Security Instrument, or (iii) the occurrence of any event or condition
described in Section 55 of the Borrower Security Instrument.

(c)          Further, notwithstanding anything to the contrary in
Subsection 2.04(a), Borrower shall be fully and personally liable and subject to
legal action to the extent of any loss, damage, cost, expense, liability, claim
or other obligation actually incurred by Lender (including reasonable attorneys'
fees and costs incurred) arising out of or in connection with the following:
(i) for fraud or intentional misrepresentation in connection with obtaining the
indebtedness evidenced by this Note by or on behalf of Borrower or by any
guarantor of (or indemnitor with respect to) any obligations under the Loan
Documents (in either case, a "Guarantor"), (ii) for insurance proceeds,
condemnation awards, or other sums or payments attributable to the Security
Property not applied in accordance with the provisions of the Loan Documents
(except to the extent that such application of such funds is prevented by
bankruptcy, receivership, or similar judicial proceeding in which Borrower is
legally prevented from directing the application of such funds), (iii) for all
rents, profits, issues, products and income of the Security Property paid
following any Event of Default and not applied to payment of principal and
interest due under this Note, and the payment of actual and reasonable operating
expenses of the Security Property, as they become due or payable (except to the
extent that such application of such funds is prevented by bankruptcy,
receivership, or similar judicial proceeding in which Borrower is legally
prevented from directing the disbursement of such funds), (iv) for
misappropriation (including failure to turn over to Lender upon request after
the occurrence or during the continuance of an Event of Default) of tenant
security deposits and all rents collected in advance, (v) for waste of the
Security Property, and for damage to the Security Property as a result of the
intentional misconduct or gross negligence of Borrower or any Guarantor or by
any authorized agent, authorized employee or other person authorized to act on
behalf of Borrower or any Guarantor with respect to the Security Property, or
any removal of any Security Property in violation of the Loan Documents,
(vi) for criminal acts by Borrower, or any Guarantor, or by any authorized agent
of Borrower or any Guarantor with respect to the Security Property resulting in
forfeiture, seizure or loss of any portion of the Security Property, (vii) for
Borrower's failure to pay transfer fees and charges due Lender under this Note
or the Security Instrument in connection with any subordinate financing or any
transfer of all or any part of the Security Property, or any interest in
Borrower (if Borrower is not a natural person or persons but is a corporation,
partnership, trust or other legal entity), (viii) for failure by Borrower, any
general partner of Borrower, or any Guarantor to comply with the covenants,
obligations, liabilities, warranties and representations contained in the
Guaranty Agreement and Environmental and

 

AMENDED AND RESTATED PROMISSORY NOTE - Page 9

43412-20/Continental Towers



Hazardous Substances Indemnification Agreement of even date herewith or
otherwise pertaining to environmental matters, (ix) for a breach or default
under Subsections (f), (i), (k), (o), (q), or (r) of Section 12 of the Security
Instrument, (x) so long as Borrower is Continental Towers Associates III, LLC, a
Delaware limited liability company, for any act by any member or manager of
Borrower, or by any owner, member, or manager of any constituent party of
Borrower, not done in accordance with the Loan Documents or which (A) materially
and adversely affects the fair value market value, physical condition,
tenant-mix, use, reputation, income, expenses, or operations of the Security
Property, (B) prohibits or materially and adversely affects the ability of the
Manager (as defined in the Borrower Security Instrument) (or any successor or
assignee of Manager) to perform its obligations under the Management Agreement
(as defined in the Borrower Security Instrument) or (C) prohibits or materially
and adversely affects the ability of Subordinate Lender (as defined in the
Security Instrument) to complete a Foreclosure (as defined in the Borrower
Security Instrument) of the Security Property in accordance with the terms and
conditions of the Subordinate Loan Documents (as defined in the Borrower
Security Instrument) and as permitted by the Borrower Security Instrument, (xi)
for Borrower's failure to pay to Aon Service Corporation, an Illinois
corporation ("Aon"), the retrofit allowance in the amount of $356,037.52 owed to
Aon pursuant to the Fourth Amendment, dated June 2, 2002, to the lease by and
between Borrower and Aon, dated December, 1998, for the lease of space at the
Security Property; (xii) any claim, allegation, notice, or citation against
Lender issued by the Internal Revenue Service or any other federal agency
claiming or alleging that Lender is in any manner in violation of federal tax
laws in connection with the Loan as a direct or indirect result of Borrower's
relationship to Guarantor, Other Borrower, Manager, and Subordinate Lender;
(xiii) for all amounts for which Other Borrower is liable under Subsections (b)
and (c) of Section 2.04 of the Other Note; and (xiv) for the actual third party
costs (including reasonable attorneys' fees and costs), incurred by Lender in
recovering any amounts owing pursuant to this Section.

(d)          Nothing contained in this Section shall (i) be deemed to be a
release or impairment of the indebtedness evidenced by this Note or the other
obligations of Borrower under the Loan Documents or the lien of the Loan
Documents upon the Security Property, or (ii) preclude Lender from foreclosing
the Loan Documents in case of any default or from enforcing any of the other
rights of Lender except as stated in this Section, or (iii) release, relieve,
reduce, waive, limit or impair in any way whatsoever, any obligation of any
party to the Guaranty Agreement and Environmental and Hazardous Substances
Indemnification Agreement each of even date executed and delivered in connection
with the indebtedness evidenced by this Note.

(e)          Notwithstanding anything to the contrary in this Note, the Security
Instrument or any of the other Loan Documents, Lender shall not be deemed to
have waived any right which Lender may have under Section 506(a), 506(b),
1111(b) or any other provisions of the U.S. Bankruptcy Code to file a claim for
the full amount of the indebtedness evidenced hereby or secured by the Security
Instrument or any of the other Loan Documents or to require that all Collateral
shall continue to secure all of the indebtedness owing to Lender in accordance
with this Note, the Security Instrument and the other Loan Documents.

 

AMENDED AND RESTATED PROMISSORY NOTE - Page 10

43412-20/Continental Towers



ARTICLE III

 

GENERAL CONDITIONS

3.01       No Waiver: Amendment. No failure to accelerate the debt evidenced
hereby by reason of default hereunder, acceptance of a partial or past due
payment, or indulgences granted from time to time shall be construed (a) as a
novation of this Note or as a reinstatement of the indebtedness evidenced hereby
or as a waiver of such right of acceleration or of the right of Lender
thereafter to insist upon strict compliance with the terms of this Note, or
(b) to prevent the exercise of such right of acceleration or any other right
granted hereunder or by any applicable laws; and Borrower hereby expressly
waives the benefit of any statute or rule of law or equity now provided, or
which may hereafter be provided, which would produce a result contrary to or in
conflict with the foregoing. No extension of the time for the payment of this
Note or any installment due hereunder, made by agreement with any person now or
hereafter liable for the payment of this Note shall operate to release,
discharge, modify, change or affect the original liability of Borrower under
this Note, either in whole or in part unless Lender agrees otherwise in writing.
This Note may not be changed orally, but only by an agreement in writing signed
by the party against whom enforcement of any waiver, change, modification or
discharge is sought.

3.02       Waivers. Presentment for payment, demand, protest and notice of
demand, intent to accelerate, acceleration, protest and nonpayment and all other
notices are hereby waived by Borrower. Borrower hereby further waives and
renounces, to the fullest extent permitted by law, all rights to the benefits of
any moratorium, reinstatement, marshalling, forbearance, valuation, stay,
extension, redemption, appraisement, exemption and homestead now or hereafter
provided by the Constitution and laws of the United States of America and of
each state thereof, both as to itself and in and to all of its property, real
and personal, against the enforcement and collection of the obligations
evidenced by this Note or the other Loan Documents.

3.03       Limit of Validity. The provisions of this Note and of all agreements
between Borrower and Lender, whether now existing or hereafter arising and
whether written or oral, are hereby expressly limited so that in no contingency
or event whatsoever, whether by reason of demand or acceleration of the maturity
of this Note or otherwise, shall the amount paid, or agreed to be paid
("Interest"), to Lender for the use, forbearance or detention of the money
loaned under this Note exceed the maximum amount permissible under applicable
law. If, from any circumstance whatsoever, performance or fulfillment of any
provision hereof or of any agreement between Borrower and Lender shall, at the
time performance or fulfillment of such provision shall be due, exceed the limit
for Interest prescribed by law or otherwise transcend the limit of validity
prescribed by applicable law, then ipso facto the obligation to be performed or
fulfilled shall be reduced to such limit and if, from any circumstance
whatsoever, Lender shall ever receive anything of value deemed Interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive Interest shall be applied to the reduction of the principal balance
owing under this Note in the inverse order of its maturity (whether or not then
due) or at the option of Lender be paid over to Borrower, and not to the payment
of Interest. All Interest (including, but not limited to, any amounts or
payments deemed to be Interest) paid or agreed to be paid to Lender shall, to
the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full period until payment in full of the principal

 

AMENDED AND RESTATED PROMISSORY NOTE - Page 11

43412-20/Continental Towers



balance of this Note so that the Interest thereof for such full period will not
exceed the maximum amount permitted by applicable law. This Section 3.03 will
control all agreements between Borrower and Lender.

3.04       Use of Funds. Borrower hereby warrants, represents and covenants that
the proceeds of this Note shall be used for business purposes and no funds
disbursed hereunder shall be used for personal, family or household purposes.

3.05       Unconditional Payment. Borrower is and shall be obligated to pay
principal, interest and any and all other amounts which become payable hereunder
or under the other Loan Documents absolutely and unconditionally and without any
abatement, postponement, diminution or deduction and without any reduction for
counterclaim or setoff. In the event that at any time any payment received by
Lender hereunder shall be deemed by a court of competent jurisdiction to have
been a voidable preference or fraudulent conveyance under any bankruptcy,
insolvency or other debtor relief law, then the obligation to make such payment
shall survive any cancellation or satisfaction of this Note or return thereof to
Borrower and shall not be discharged or satisfied with any prior payment thereof
or cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand.

3.06       Miscellaneous. This Note shall be interpreted, construed and enforced
according to the laws of the State of Illinois. The terms and provisions hereof
shall be binding upon and inure to the benefit of Borrower and Lender and their
respective heirs, executors, legal representatives, successors,
successors-in-title and assigns, whether by voluntary action of the parties or
by operation of law. As used herein, the terms "Borrower" and "Lender" shall be
deemed to include their respective heirs, executors, legal representatives,
successors, successors-in-title and assigns, whether by voluntary action of the
parties or by operation of law. If Borrower consists of more than one person or
entity, each shall be jointly and severally liable to perform the obligations of
Borrower under this Note. All personal pronouns used herein, whether used in the
masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural and vice versa. Titles of articles and
sections are for convenience only and in no way define, limit, amplify or
describe the scope or intent of any provisions hereof. Time is of the essence
with respect to all provisions of this Note. This Note and the other Loan
Documents contain the entire agreements between the parties hereto relating to
the subject matter hereof and thereof and all prior agreements relative hereto
and thereto which are not contained herein or therein are terminated.

3.07       Amendment and Restatement. This Amended and Restated Promissory Note
and the Other Note shall amend, restate and replace in its entirety that certain
Promissory Note (the "Original Note") dated as of November 21, 2006 in the
original principal amount of One Hundred Fifteen Million and No/100 Dollars
($115,000,000.00) made by Borrower and Other Borrower, payable to the order of
CWCapital LLC, a Massachusetts limited liability company ("CWC"). CWC assigned
and endorsed the Note, and assigned the entirety of its interest in the Loan
Documents, to Lender on December 21, 2006. All terms, conditions and obligations
of the Original Note shall remain in full force and effect as assigned and
endorsed to Lender and as amended and restated herein and in the Other Note in
its entirety, and all rights and remedies provided for therein shall be
preserved to Lender. Nothing contained herein or done pursuant

 

AMENDED AND RESTATED PROMISSORY NOTE - Page 12

43412-20/Continental Towers



hereto shall affect or be construed to affect the priority of the lien or
security interest securing this Note over the priority of other liens, charges,
encumbrances or other security interests. Borrower does hereby confirm, ratify
and reaffirm the obligations contained in the Original Note, as assigned and
endorsed to Lender and as amended and restated hereby and by the Other Note in
its entirety. This Note is an amendment and restatement only and not a novation;
and except as herein provided and as provided in the Other Note, all other terms
and conditions of the Original Note shall remain in full force and effect until
payment of the Debt in full. The Original Note is being retained by Lender with
a notation placed on the face thereof indicating that such Original Note has
been amended and restated by this Note and the Other Note.

Borrower's Tax Identification No.: 20-4071122

 

AMENDED AND RESTATED PROMISSORY NOTE - Page 13

43412-20/Continental Towers



IN WITNESS WHEREOF, Borrower has executed this Note under seal as of the date
first above written.

 

CONTINENTAL TOWERS ASSOCIATES III, LLC,
a Delaware limited liability company

By:   CONTINENTAL TOWERS ASSOCIATES II, LLC,
a Delaware limited liability company,
its sole member

By:   CTA GENERAL PARTNER, LLC,
a Delaware limited liability company,
its managing member

By:   CTA MEMBER, INC.,
a Delaware corporation,
its managing member

By: [s] Paul G. Del Vecchio  

Name: Yochanan Danziger, by
Paul G. Del Vecchio,
Attorney-In-Fact

Title:   President

 

Attachment

Notarial Jurat

 

AMENDED AND RESTATED PROMISSORY NOTE - Signature Page

43412-20/Continental Towers



STATE OF ILLINOIS

§

 

§

COUNTY OF COOK

§

This instrument was ACKNOWLEDGED before me on December 28, 2006, by PAUL G.
DEL VECCHIO, Attorney-In-Fact for YOCHANAN DANZIGER, the President of CTA
MEMBER, INC., a Delaware corporation, as managing member of CTA GENERAL PARTNER,
LLC, a Delaware limited liability company, as the managing member of CONTINENTAL
TOWERS ASSOCIATES II, LLC, a Delaware limited liability company, as the sole
member of CONTINENTAL TOWERS ASSOCIATES III, LLC, a Delaware limited liability
company, on behalf of said limited liability company.

[S E A L]

[s] Joella Malone

 

Notary Public, State of Illinois

My Commission Expires:

 

Joella Malone

07/10/09_________________

Printed Name of Notary Public

 

 

AMENDED AND RESTATED PROMISSORY NOTE - Acknowledgment Page

43412-20/Continental Towers

 

 